MEMORANDUM ***
Tigran Gadyan, a native and citizen of Armenia, petitions for review of the Board *685of Immigration Appeals’ (“BIA”) decision adopting and affirming the Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, and may reverse only if the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812,117 L.Ed.2d 88 (1992). We deny the petition for review.
Substantial evidence supports the IJ’s and BIA’s conclusion that Gadyan did not establish past persecution because the harassment and mistreatment that Gadyan experienced in Armenia did not rise to the level of persecution. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995). We agree with the IJ’s conclusion that Gadyan’s medical records do not establish that there is any connection between his illnesses and the mistreatment that he suffered in Armenia.
Furthermore, because Gadyan has similarly-situated family members that have remained in Armenia without incident, substantial evidence supports the IJ’s conclusion that Gadyan has not established a well-founded fear of future persecution. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004). Finally, substantial evidence supports the BIA’s conclusion that Gadyan failed to establish a “pattern or practice” of persecution. See 8 C.F.R. § 208.13(b)(2)(iii); see also Lolong v. Gonzales, 484 F.3d 1173, 1180 (9th Cir.2007) (en banc). Accordingly, Gadyan’s asylum claim fails.
Because Gadyan failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Finally, because Gadyan has not shown that it is more likely than not that he will be tortured if returned to Armenia, substantial evidence supports the IJ’s and BIA’s denial of CAT relief. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.